Citation Nr: 0218195	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for vertigo as secondary 
to service-connected hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1955 
to January 1957 and reserve service from January 1957 to 
February 1963.  


This appeal is before the Board of Veterans' Appeals 
(Board) from November 1997 and June 1999 rating decisions 
from the Washington, District of Columbia, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for vertigo.  

The veteran has moved several times during this appeal and 
now resides in the jurisdiction of the Portland, Oregon 
VARO.  

In January 2001, September 2001, and August 2002, the 
Board remanded the case to identify private and VA health 
care providers who treated him, to determine the veteran's 
address, to obtain additional service department and 
service medical records, and to schedule VA examinations 
and hearings for the veteran in the various jurisdictions 
in which he lived.  Development has been completed, and 
this matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  VA audiological and ear diseases examinations were 
scheduled for the veteran in May 2002 and June 2002 
because entitlement to service connection for vertigo 
could not be established without a current VA examination 
and medical opinion.  

2.  Good cause has not been shown for the veteran's 
failure to report for the four scheduled May 2002 and June 
2002 VA audiological and ear diseases examinations.  

3.  The medical evidence does not include a nexus opinion 
relating current vertigo to active service or a service-
connected disability.  



CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310, 
3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and 
which evidence the VA will attempt to obtain for the 
claimant.  See 38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The VA fulfilled its duty to assist the veteran in 
compliance with The Veterans Claims Assistance Act of 
2000.  The RO obtained the available medical records from 
the identified health care providers, and in April 2002, 
the National Personnel Records Center confirmed that the 
veteran's service department and service medical records 
had been destroyed in the 1973 fire at the Center.  The 
veteran and his representative filed several lay 
statements with the RO, and in a September 2002 statement, 
the veteran withdrew his previous requests for video and 
travel board hearings.  

The VA also fulfilled its duty to inform the veteran in 
compliance with The Veterans Claims Assistance Act of 
2000.  The RO's August 1997, December 1997, July 1999, 
August 1999, November 1999, May 2001, July 2001, March 
2002, May 2002, June 2002, August 2002, and November 2002 
letters to the veteran, the November 1997 and June 1999 
rating decisions, the August 1999 statement of the case, 
and the January 2001, September 2001, and August 2002 
Board remands informed the veteran of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  In these documents, VA informed the veteran 
that it would obtain the available records in the custody 
of federal departments and agencies and request medical 
records from the identified private health care providers.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity and that 
it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claims.  The RO's March 2002 letter 
specifically informed the veteran of applicable provisions 
of The Veterans Claims Assistance Act of 2000 and of the 
types of evidence needed to support his claim.  The 
veteran's June 2001 and March 2002 statements asserted 
that he had no additional records to submit.  

The veteran was afforded several opportunities for new VA 
audiological and ear diseases examinations.  In January 
2001 and September 2001, the Board remanded the case 
finding that entitlement to service connection for vertigo 
could not be established without a current VA examination 
and medical opinion.  The RO scheduled and provided 
written notice to the veteran of VA audiological and ear 
diseases examinations on at least four separate occasions 
in May 2002 and June 2002.  The January 2001 and September 
2001 Board remands informed the veteran and his 
representative that failure to report for a VA examination 
without good cause could result in denial of the claim.  
After he missed every one of the scheduled and rescheduled 
May 2002 and June 2002 examinations, the veteran filed a 
June 2002 statement that stated his intent to refuse any 
new VA examination.  Because the veteran and his 
representative provided no good cause for the veteran 
missing the May 2002 and June 2002 VA examinations and 
refusing to undergo a new VA examination, the claim of 
entitlement to service connection for vertigo will be 
decided on the evidence of record.  When entitlement to a 
benefit requested in an original compensation claim cannot 
be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to service connection for vertigo
as secondary to service-connected hearing loss and 
tinnitus

For the veteran to establish service connection for 
vertigo, the evidence must demonstrate that vertigo was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
submit evidence of current vertigo, in-service diagnosis 
or treatment of vertigo, and a nexus opinion by a medical 
professional relating current vertigo to active service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  To 
establish service connection on a secondary basis, the 
veteran must submit evidence of current vertigo and a 
nexus opinion by a medical professional relating current 
vertigo to a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Because the veteran and his representative 
failed to provide good cause for the veteran missing the 
May 2002 and June 2002 VA examinations and refusing to 
undergo a new VA examination, the claim of entitlement to 
service connection for vertigo will be decided on the 
evidence of record.  See 38 C.F.R. § 3.655.  

It is true that the veteran currently has vertigo.  A 
valid claim requires proof of present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Audiological 
tests and electronystagmograms at September 1997, February 
1998, and May 1999 VA examinations revealed vertigo or 
vertiginous sensation.  

What has not been established, however, is any 
relationship between current vertigo and active service or 
a service-connected disability.  Although continuity of 
symptomatology is required where a condition noted during 
service is not shown to be chronic or where a diagnosis of 
chronicity may be legitimately questioned, the first 
mention of vertigo appeared in the claims folder over 
thirty years after service, when the veteran filed a 
January 1996 informal claim for service connection for 
loss of balance.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  The veteran and his representative never 
mentioned vertigo or its symptoms in numerous lay 
statements filed from October 1974 to January 1995, in 
testimony about hearing loss and tinnitus at October 1992 
and August 1995 hearings, or in reports of medical history 
to VA and private examiner in December 1974, November 
1985, April 1987, and November 1988.  While the veteran 
may believe that current vertigo is secondary to service-
connected bilateral hearing loss and tinnitus, he is a lay 
person who is not competent to state a medical diagnosis 
or to render a medical opinion relating a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Without the evidence that would have 
been gathered at the missed examinations in May 2002 and 
June 2002, the Board is left with only the opinions of the 
January 1998, February 1998, and May 1998 VA examiners 
that vertigo had onset no earlier than 1992.  

Without a competent nexus opinion relating current vertigo 
to active service or a service-connected disability, 
entitlement to service connection cannot be established.  
See 38 C.F.R. §§ 3.303, 3.310; Pond v. West, 12 Vet. App. 
341, 346 (1999).  A preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine 
is not for application.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
55 (1990).  


ORDER

Entitlement to service connection for vertigo is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

